Citation Nr: 0104480	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-00 350	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of a post-
operative left inguinal hernia, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
July 1946.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 1999 RO rating decision, which 
denied the veteran's claim for an increased (compensable) 
rating for residuals of a post-operative left inguinal 
hernia.


FINDING OF FACT

The veteran's post-operative left inguinal hernia is not 
recurrent; however, his scar is tender and painful on 
objective demonstration.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
post-operative left inguinal hernia have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.2, 
4.3, 4.7, 4.114 Diagnostic Code 7338, 4.118 Diagnostic Code 
7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from December 1944 to 
July 1946.  Service medical records indicate the veteran had 
a right hernia operated upon in August 1944.  The following 
year, in April 1945, the veteran underwent surgery for a left 
inguinal hernia.  Physical examination records at the time of 
the veteran's separation from service, noted his history of 
having had a right and left inguinal hernia while in service.

By a rating decision dated in August 1946, the RO granted the 
veteran service connection for residuals of a post-operative 
left inguinal hernia, and a noncompensable evaluation was 
assigned.  

In March 1995, the veteran underwent surgery for prostate 
cancer. 

In March 996, the veteran underwent surgery for a repair of a 
bilateral inguinal hernia with mesh.  

In February 1998, the veteran again underwent surgery for 
repair of a bilateral inguinal hernia with mesh.

In July 1999, the veteran requested an increased 
(compensable) rating for residuals of a post-operative left 
inguinal hernia.  Consequently, a VA examination was 
conducted in August 1999.  The record indicates that the 
veteran stated he had a history of bilateral hernias while in 
service.  He stated that he underwent surgery for the hernias 
while in service.  Since that time, he stated that he has had 
some intermittent discomfort over the subsequent 20 to 30 
year time period.  In 1996, the veteran had greater 
discomfort, and he was found to have recurrent inguinal 
hernias.  Between 1996 and 1998, the veteran had several 
hernia repairs, to include both the left and right side.  The 
veteran stated that at the present time, he has a burning 
pain in the left inguinal area that is accentuated by 
lifting.  He has not noticed a recurrent hernia; however his 
fear of a hernia recurrence and the discomfort in the left 
inguinal area has prevented him from doing heavy lifting at 
home.  Specifically, he cannot do the household tasks that he 
had planned to do during retirement.  Upon physical 
examination, the examiner noted scars in the left and right 
inguinal areas.  He noted that the veteran's left inguinal 
area demonstrated some localized tenderness along the margins 
of the scar.  An active hernia was not evident in either the 
left, or the right inguinal areas at the time of examination.  
The examiner's impression noted incisional pain in the region 
of the previous hernia repair.  The veteran was then referred 
to the General Surgical Service to further evaluate the 
relationship between the hernias the patient experienced in 
the service and the recurrent hernias experienced in the last 
several years and incisional pain.

In October 1999, the veteran was seen at the surgical clinic 
for a VA compensation examination.  At this time, he 
complained of a left groin pain and burning, which was not 
related to any specific time or activity.  It was noted that 
the veteran's pain was in the context of multiple hernia 
repairs specifically, three on the left and three on the 
right.  After his hernia repair on the left side in 1998, the 
veteran began to have burning pain that 'comes and goes.'  In 
his assessment, the examiner noted that the veteran's pain 
could possibly be due to an entrapped nerve within the scar 
tissue.  The examiner refered the veteran to the pain clinic 
for evaluation and possible injection treatment; however the 
veteran was unsure as to whether or not he wanted to undergo 
injection therapy.

During an April 2000 RO hearing, the veteran testified that 
he had pain on his left side as the result of a post 
operative left inguinal hernia scar.  According to the 
veteran, he experiences a lot of burning and soreness around 
the area, which culminates from working outside in his garden 
bending down too much, and then subsequently straightening 
himself up.  When this occurs, the veteran rests until he is 
able to return to gardening.  The veteran agreed that there 
'are certain limits as to what he can do.'  The veteran 
advised that he has soreness in the area of his left scar, 
which became worse after his third hernia operation.  In 
addition to soreness, the veteran testified that he 
experiences burning in the same area.  Lastly, the veteran 
indicated he no longer has any hernias.

In May 2000, the RO increased the rating for a post-operative 
left inguinal hernia scar to 10 percent, effective from July 
15, 1999 (date of the veteran's original claim).





II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  VA is also required to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in the veteran's favor.  38 C.F.R. 
§ 4.3.  Lastly, separate diagnostic codes identify the 
various disabilities.  VA therefore, has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

In this instant case, the veteran's right inguinal hernia is 
currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 
7339, which provides that a noncompensable evaluation is 
warranted for a small, reducible inguinal hernia, for one 
which is without true hernia protrusion, and for any 
preoperative inguinal hernia which is remediable.  A 10 
percent evaluation is appropriate for a recurrent post-
operative inguinal hernia, which is readily reducible and 
well supported by a truss or belt. A 30 percent evaluation is 
provided for an inguinal hernia which is small, post 
operative recurrent, or unoperated irremediable, not well 
supported by a truss, or not readily reducible. A 60 percent 
evaluation is provided for an inguinal hernia which is large, 
post operative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable. 38 C.F.R. § 4.114, Code 7338 (1999).

A review of the evidence in this case indicates the veteran 
has no recurrent hernias at this time.  During an August 1999 
VA compensation examination, it was noted that an active 
hernia was not evident in either the left or the right 
inguinal areas at the time of examination.  In April 2000, 
the veteran testified that he no longer has any hernias.  As 
a result, the assignment of a compensable evaluation for the 
veteran's post-operative right inguinal hernia under 
Diagnostic Code 7338 is not appropriate.

The veteran's residuals from a left inguinal hernia surgery 
also include a post-operative scar.  Under applicable 
criteria, a 10 percent evaluation is warranted for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Scars may also be evaluated 
for limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  In May 2000, the veteran's 
rating for his post-operative left inguinal hernia scar was 
increased to 10 percent, effective July 15, 1999.  During a 
1999 examination, it was noted that the veteran's left 
inguinal area demonstrated some localized tenderness along 
the margins of the scar.  The examiner also noted incisional 
pain in the region of the veteran's previous repair.  In 
October 1999, the veteran's examing physician noted that the 
veteran's pain could possibly be due to an entrapped nerve 
within the scar tissue.  Lastly, during his April 2000 
hearing, the veteran testified that he suffers from soreness 
and burning in the area of his post-operative left inguinal 
hernia.  Based on the evidence on file, the veteran's current 
10 percent evaluation adequately contemplates his above-
referenced symptomatology.  There is no evidence that he has 
limitation of function as a result of his scar.  Therefore, 
an increased evaluation is not warranted in this case.

In addition, full consideration has been given to the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor.  However, the medical evidence in this case 
does not create a reasonable doubt regarding the current 
level of this disability.  The evidence does not reflect the 
presence of more severe symptomatology such as would warrant 
a higher evaluation.  Accordingly, it is determined that the 
preponderance of the evidence is against the assignment of an 
increased disability rating for residuals of the veteran's 
service connected post-operative left inguinal hernia.


ORDER

Entitlement to an increased evaluation for service connected 
residuals of a post-operative left inguinal hernia is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

